DETAILED ACTION
	This action is in response to the applicant’s reply filed on May 10, 2022. Claims 55-60 and 62-70 are pending and addressed below. 

Response to Amendment
Claims 55 and 58 have been amended. Claims 1-54 and 61 are cancelled. Claim 70 is newly added. Claims 55-60 and 62-70 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed May 10, 2022 with respect to claims 55-60 and 62-70 have been fully considered and are persuasive.  The rejection of claims 55-60 and 62-70 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Burca, US 2018/0266186 (hereinafter Burca)”, for the following reasons:
Burca discloses a drilling system including a driver connected to a drilling rod to impart drilling action to the driver, a guide device, and retractable blades mounted to the guide device. The retractable blades have an extended position to drill an extended diameter bore and a retracted position to drill a reduced diameter bore. The driver includes a first engagement position in which the at least one blade is in the extended position and a second engagement position in which the at least one blade is in the retracted position.  In either one of the first and second engagement positions the driver communicates the drilling action imparted by the drilling rod to the guide device to drill a bore of a selected one of the extended or retracted diameter.  The driver causes displacement of the retractable blades from the extended position to the retracted position when the driver pulls-out of the first engagement position and acquires the second engagement position.
Burca does not disclose the driver and the guide device are coupled to each other via a bayonet connection defining a plurality of engagement positions, including the first engagement position and the second engagement position.
Burca fails to suggests alone, or in combination, the limitations of “the driver and guide device being coupled to each other via a bayonet connection defining a plurality of engagement positions, including a first engagement position in which the at least one wing is in the extended position and a second engagement position in which the at least one wing is in the retracted position” as recited in claim 55. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676